DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schweizer (PGPUB: 20170011185) in view of Raveane (PGPUB: 20170116498).

Regarding claim 1, Schweizer teaches a method for segmentation by a medical imager, the method comprising:
identifying protocol data for a protocol used to acquire imaging data representing a patient (see Fig. 1 and 2, paragraph 77, a metadata  class has a number of metadata entries characterizing features of medical image data is defined by means of the definition unit 2); 
segmenting the imaging data with a machine-learned network, the machine-learned network outputting a segmentation in response to input of the protocol data and the imaging data (see paragraph 28 and 29, in  the case of magnetic resonance imaging, the artificial neural network can automatically identify the orientation of the medical image data records and/or the presence of a contrast agent during the imaging and on the basis of this then display the medical image data records on the display unit. In this context, most suitable is a display with a number of display segments that are described in more detail below; for the assignment of a metadata entry to a medical image data record, the display interface includes a plurality of display segments), the machine-learned network comprising one or more mixed blocks with learned parameters, the one or more mixed blocks each configured to receive first protocol information and first imaging information (see Fig. 1, paragraph , for the provision of a trained artificial neural network, the training of the artificial neural network includes a change of this kind to network parameters of the artificial neural network such that, when the trained artificial neural network is applied to the image content of the plurality of training medical image data records, the artificial neural network allocates the metadata entries assigned to a plurality of training medical image data records to the plurality of training medical image data records) and output second imaging imagining information (see Fig. 1, paragraph 42, the training of the artificial neural network then includes a change to the network parameters of the artificial neural network to be trained such that the output of the artificial neural network to be trained is closer to the metadata entries assigned to the multiple medical image data records); and 
displaying an image representing the segmentation (see paragraph 29, wherein one display segment among the multiple display segments is selected with reference to the metadata entry assigned to the medical image data record and the medical image data record is displayed in the selected display segment).
Schweizer does not expressly teach to output second protocol information.
Raveane teaches that the configuration file creation [5] process generates a binary data file (a configuration file) which holds the architecture and configuration parameters of the fully trained neural network. The configuration distribution [6] process disseminates the newly learned configuration to any listening end user devices (end user mobile device [8]) through a wireless distribution [7] (see Fig. 1, paragraph 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schweizer by Raveane for providing The configuration distribution [6] process disseminates the newly learned configuration to any listening end user devices (end user mobile device [8]) through a wireless distribution [7], as output second protocol information. Therefore, combining the elements from prior arts according to known methods and technique, such as distributing configuration file for trained neural network, would yield predictable results.

Regarding claim 2, the combination teaches wherein identifying the protocol data comprises identifying a magnetic resonance weighting type, and wherein the protocol information comprises the protocol data or a feature derived from the protocol data (see Schweizer, paragraph 27, the metadata class `imaging modality` can include as metadata entries different possible medical imaging modalities, such as, for example, magnetic resonance imaging, computed tomography imaging, PET imaging, etc. The metadata class `protocol type` can include different possible protocols by means of which the medical image data record can be recorded).  

Regarding claim 3, the combination teaches wherein identifying the protocol data comprises identifying a setting for a sequence parameter, geometrical information of a scan of the patient, and/or task specific information (see Schweizer, paragraph 27, possible protocols are, in particular in the field of magnetic resonance imaging, a spin echo protocol, a gradient echo protocol, etc. With magnetic resonance imaging, this enables classification with respect to the sequence type used to record the medical image data), and 
wherein the protocol information comprises the protocol data or a feature derived from the protocol data (see Schweizer, paragraph 27, the metadata class is selected from the following list: a body region depicted in the medical image data record, an orientation of the medical image data record).   

Regarding claim 4, the combination teaches wherein segmenting comprises segmenting with the machine-learned network (see Schweizer, paragraph 29, the medical image data records can be analyzed and classified by means of the trained artificial neural network exclusively with reference to their image information and then displayed with reference to the metadata entries assigned in the appropriate display segments), the machine-learned network comprising a U-net including the one or more mixed blocks at a layer other than an input or an output of the U-net (see Schweizer, paragraph 15, the artificial neural network usually includes an input layer  and an output layer whose neuron output is the only visible layer in of the artificial neural network. Layers lying between the input layer and the output layer layers are typically referred to as hidden layers). 

Regarding claim 8, the combination teaches wherein segmenting comprises segmenting with the machine-learned network, the machine-learned network comprising an input layer having the mixed block (see Schweizer, paragraph 15, the artificial neural network usually includes an input layer), the first protocol information comprising the protocol data (see Schweizer, paragraph 13, the metadata class forms a higher-ranking structure to which the multiple metadata entries are assigned), and the first imaging information comprising the imaging data (see Schweizer, paragraph 18, the acquisition of the medical image data record to be classified can include the recording of the medical image data record to be classified by means of a medical imaging device or the loading of the medical image data record to be classified from a database).  

Regarding claim 10, the combination teaches wherein segmenting comprises segmenting with the machine-learned network, the mixed block configured to receive the first protocol information as multiple protocol features output by a previous layer of the machine-learned network, and the mixed block configured to receive the first imaging data as multiple imaging features output by the previous layer of the machine-learned network (see Schweizer, paragraph 15, the artificial neural network usually includes an input layer  and an output layer whose neuron output is the only visible layer in of the artificial neural network. Layers lying between the input layer and the output layer layers are typically referred to as hidden layers; the artificial neural network can then assign as output, in particular as output from the artificial neurons in the output layer, at least one metadata entry among the multiple metadata entries allocated to the metadata class, to the medical image data record).  

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schweizer (PGPUB: 20170011185) in view of Raveane (PGPUB: 20170116498), and further in view of Onoro-Rubio (PGPUB: 20200175306).

Regarding claim 5, the combination teaches wherein segmenting comprises segmenting with the machine-learned network (see Schweizer, paragraph 29, the medical image data records can be analyzed and classified by means of the trained artificial neural network exclusively with reference to their image information and then displayed with reference to the metadata entries assigned in the appropriate display segments).
However, the combination does not expressly teach the machine-learned network comprising a U-net with a conditional network including the one or more mixed blocks, the conditional network outputting to a bottleneck of the U-net.
Onoro-Rubio teaches that input image 210 is processed by the encoder portion to generate one or a plurality of layers (e.g., compression layers), and a bottleneck layer 220 (see Fig. 2, paragraph 39); shown in FIG. 2 are (e.g., U-Net) skip connections 212 between feature maps with the same spatial dimension, e.g., output feature maps of layers that mirror each other relative to the bottleneck 220, according to an embodiment 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Onoro-Rubio for providing the bottleneck 220 and U-Net shown in Fig. 2, as a U-net with a conditional network including the one or more mixed blocks, the conditional network outputting to a bottleneck of the U-net. Therefore, the combination of the teaching, suggestion, or motivation in the prior art, such as output feature maps of layers that mirror each other relative to the bottleneck 220 in the U-net, would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schweizer (PGPUB: 20170011185) in view of Raveane (PGPUB: 20170116498), and further in view of Shanbhag (PGPUB: 20200203004).

Regarding claim 6, the combination teaches wherein segmenting comprises segmenting with the machine-learned network (see Schweizer, paragraph 29, the medical image data records can be analyzed and classified by means of the trained artificial neural network exclusively with reference to their image information and then displayed with reference to the metadata entries assigned in the appropriate display segments).
However, the combination does not expressly teach the mixed block comprising a normalization layer, a linear layer, and a non-linear layer.
(see Fig. 1, paragraph 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Shanbhag for providing the dense layers 602 are configured to perform linear combinations of layer inputs and layer weights followed by non-linear operation and the convolutional layers 604 are configured to perform series of convolution, normalization, as the mixed block comprising a normalization layer, a linear layer, and a non-linear layer. Therefore, combining the elements from prior arts according to known methods and technique, such as linear, nonlinear, and normalization layers, would yield predictable results.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schweizer (PGPUB: 20170011185) in view of Raveane (PGPUB: 20170116498), and further in view of Bharti (PGPUB: 20210117729).

Regarding claim 9, the combination teaches wherein segmenting comprises see Schweizer, paragraph 29, the medical image data records can be analyzed and classified by means of the trained artificial neural network exclusively with reference to their image information and then displayed with reference to the metadata entries assigned in the appropriate display segments). 
However, the combination does not expressly teach the mixed block including an instance normalization configured to output a skewness and/or kurtosis concatenated with the protocol information.  
Bharti teaches that the first layer had eight neurons, and each subsequent layer doubled the number of neurons relative to the previous layer. Each convolutional operation was followed by a leaky ReLU layer with a 0.1 leak value. Each low-rank expansion layer was batch normalized and then a 3.times.3 maximum pooling layer with a stride of 2 (see paragraph 221); Hierarchical clustering was done on the output of a PCA in which the mean, standard deviation, skewness, and kurtosis of individual features had been calculated for each clone (see paragraph 225).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Bharti for providing each low-rank expansion layer was batch normalized and output of a PCA in which the mean, standard deviation, skewness, and kurtosis of individual features had been calculated, as the mixed block including an instance normalization configured to output a skewness and/or kurtosis concatenated with the protocol information. Therefore, combining the elements from prior arts according to known methods and technique, such as layer was batch normalized and calculate skewness and kurtosis, would yield .


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schweizer (PGPUB: 20170011185) in view of Raveane (PGPUB: 20170116498), and further in view of Vijaykeerthy (PGPUB: 20210012156).

Regarding claim 11, the combination teaches wherein the machine-learned network was trained as a multi-task training (see Schweizer, paragraph 15, initially an architecture and/or topology of an artificial neural network is initiated and then trained in a training phase for a special task or in a training phase for a plurality of tasks. In this context, the training of the artificial neural network typically includes a change to a weighting of a connection between two artificial neurons of the artificial neural network).
However, the combination does not expressly teach using uncertainty estimation.
Vijaykeerthy teaches that selecting the subset of training examples may also be based at least in part on the measure of uncertainty. The notion of a model's predictive uncertainty quantifies the noise in training data as well as captures the model's lack of knowledge, and thus quantifies how uncertain a model is about its predictions; the uncertainty may be determined, for example, using neural network models that provide various measures of uncertainty as an output, in addition to classification scores (see Fig. 2, paragraph 36).
	It would have been obvious to one of ordinary skill in the art before the effective .


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIN JIA/Primary Examiner, Art Unit 2667